DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed October 15, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically the amendments directed to a right intermediate portion and a left intermediate portion overcame the pervious rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Higai et al (US 2015/0114070).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higai et al (US 2015/0114070).
In reference to claim 1, Higai et al discloses a method of manufacturing a pipe, the method comprising

press molding the U-shape member to form the pipe that extends in the elongation direction [see figures 5a-5c; paragraphs 0075-0078]
wherein the U-shaped cross section comprise at least five curved portions expanding outward [see figure 3], 
wherein the curved portions include a center curved portion (A) having an opening of the U-shaped cross section defined by both edges of the U-shaped cross section [see figure 3-1 replicated below], 
wherein a U-shaped member center line, which is a straight line, passes through the opening and the center curved portion (A) of the U-shaped cross section,
wherein one side of the U-shaped cross section with respect to the U-shaped member center line is a right side and a second side of the U-shaped cross section with respect to the U-shaped member center line is a left side, 
wherein the curved portions include a first right curved portion (B) and a second right curved portion (C) on the right side, and a first left curved portion (D) and a second left curved portion (E) on the left side 
wherein the second right curved portion (C) is located on an opening side of the first right curved portion (B), and the second left curved portion (E) is located on an opening side of the first left curved portion (D), 
wherein the pipe includes a pipe cross section that is a cross section take orthogonally to the elongation direction [see figure 5c],

wherein the U-shaped cross section includes a right intermediate portion (3) between the center curved portion (A) and the first right curved portion (B), and a left intermediate portion (2) between the center curved portion (A) and the first left curved portion (D),
wherein the right intermediate portion (3) extends in an approximately linear manner in the U-shaped cross section, and
wherein the left intermediate potion (2) extends in an approximately linear manner in the U-shaped cross section [see figure below].

    PNG
    media_image1.png
    284
    314
    media_image1.png
    Greyscale

Figure 3-1

	In reference to claim 2, Higai et al discloses the pipe cross section includes an approximately circular shape [figure 5C shows the pipe having edges joined together to create an approximately circular shape].
In reference to claim 3, Higai et al further discloses a length of the opening of the U-shaped cross section is less than a length of a diameter of the pipe cross section [figure 5b illustrates the U-shaped cross section with an opening length that is smaller than the diameter length of the pipe cross section].
	In reference to claims 4 and 5, Higai et al further discloses each of the second right curved portion (C) and the second left curved portion (E) of the U-shaped cross section extends from one end of the U-shaped cross section, and wherein radiuses of curvature of the second right curved portion (C) and the second left curved portion (E) are each approximately identical to a radius of curvature of a corresponding portion of the pipe cross section.
	In reference to claims 6-8, Higai et al further discloses radiuses of curvature of the second right curved portion (C) and the second left curved portion (E) are smaller than a radius of curvature of a corresponding portion of the pipe cross section, as seen in figures 5a and 5c.
In reference to claims 11-12, Higai et al further discloses the U-shaped cross section is of an approximately line-symmetric shape having the U-shaped member center line being a symmetrical axis [it is noted the examiner is given the broadest reasonable interpretation to the term “approximately” to be close but not exactly identical, the U-shaped cross section of Higai is the same except for the outward extension of element 6 being larger than element 5, therefore since it is close but not exactly identical it falls within the broadest reasonable interpretation of “approximately”].
In reference to claim 15-16, Higai et al further discloses the pipe is a component included in a framework of an automobile [see paragraph 0008 lines 3-6].
In reference to claims 17-18, Higai et al further discloses the press molding of the U-shaped member is performed by using a first metallic mold (10) for pressing a part of the U-shaped member including both edges of the U-shaped cross section, and a second metallic mold (15, 16) for pressing a second part of the U-shaped member including the center curved portion (A) [see figures 2b & 3; paragraphs 0070 & 0073].
In reference to claims 19-20, Higai et al further discloses the press molding of the U-shaped member includes interposing and pressing the U-shaped member between a first metallic mold and a second metallic mold, both moving along the U-shaped member center line [see figure 3; paragraph 0073].
In reference to claim 9, Higai et al discloses a method of manufacturing a pipe, the method comprising
press molding a metallic plate member to form a U-shaped member that extends in an elongation direction and includes a U-shaped cross section taken orthogonally to the elongation direction [see figure 3; paragraph 0073], 
press molding the U-shape member to form the pipe that extends in the elongation direction [see figures 5a-5c; paragraphs 0075-0078]
wherein the U-shaped cross section comprise at least five curved portions expanding outward [see figure 3], 
wherein the curved portions include a center curved portion (A) having an opening of the U-shaped cross section defined by both edges of the U-shaped cross section [see figure 3-2 replicated below], 
wherein a U-shaped member center line, which is a straight line, passes through the opening and the center curved portion (A) of the U-shaped cross section,
wherein one side of the U-shaped cross section with respect to the U-shaped member center line is a right side and a second side of the U-shaped cross section with respect to the U-shaped member center line is a left side, 
wherein the curved portions include a first right curved portion (B) and a second right curved portion (C) on the right side, and a first left curved portion (D) and a second left curved portion (E) on the left side 

wherein the pipe includes a pipe cross section that is a cross section take orthogonally to the elongation direction [see figure 5c],
wherein at least the center curved portion (A), the first right curved portion (B), and the first left curved portion (D) among the curved portions each have a radius of curvature smaller than a radius of curvature of a corresponding portion of the pipe cross section, 
wherein a pipe center line, which is straight line, passes through a facing area where both edges of the pipe cross section face each other and a most distant portion of the pipe cross section from the facing area, 
wherein the pipe cross section includes a right-most distal point that is a most distant point from the pipe center line in a portion corresponding to the right side of the U-shaped cross section,
wherein the pipe cross section includes a left-most distal point that is a most distant point from the pipe center line in a portion corresponding to the left side of the U-shaped cross section, 
wherein a portion of the pipe cross section corresponding to the first right curved portion includes the right-most distal point, and
wherein a portion of the pipe cross section corresponding to the first right curved portion includes the right most distal point, and 
wherein a portion of the pipe cross section corresponding to the first left curved portion includes the left most distal point, as seen in figure 5c.


    PNG
    media_image2.png
    284
    314
    media_image2.png
    Greyscale

Figure 3-2
In reference to claim 10, Higai et al discloses a method of manufacturing a pipe, the method comprising
press molding a metallic plate member to form a U-shaped member that extends in an elongation direction and includes a U-shaped cross section taken orthogonally to the elongation direction [see figure 3; paragraph 0073], 
press molding the U-shape member to form the pipe that extends in the elongation direction [see figures 5a-5c; paragraphs 0075-0078]
wherein the U-shaped cross section comprise at least five curved portions expanding outward [see figure 3], 
wherein the curved portions include a center curved portion (A) having an opening of the U-shaped cross section defined by both edges of the U-shaped cross section [see figure 3-2 replicated above], 
wherein a U-shaped member center line, which is a straight line, passes through the opening and the center curved portion (A) of the U-shaped cross section,

wherein the curved portions include a first right curved portion (B) and a second right curved portion (C) on the right side, and a first left curved portion (D) and a second left curved portion (E) on the left side 
wherein the second right curved portion (C) is located on an opening side of the first right curved portion (B), and the second left curved portion (E) is located on an opening side of the first left curved portion (D), 
wherein the pipe includes a pipe cross section that is a cross section take orthogonally to the elongation direction [see figure 5c],
wherein at least the center curved portion (A), the first right curved portion (B), and the first left curved portion (D) among the curved portions each have a radius of curvature smaller than a radius of curvature of a corresponding portion of the pipe cross section, 
wherein the pipe cross section includes an approximately circular shape [figure 5C shows the pipe having edges joined together to create an approximately circular shape],
wherein a pipe center line, which is straight line, passes through a facing area where both edges of the pipe cross section face each other and a most distant portion of the pipe cross section from the facing area, 
wherein the pipe cross section includes a right-most distal point that is a most distant point from the pipe center line in a portion corresponding to the right side of the U-shaped cross section,
wherein the pipe cross section includes a left-most distal point that is a most distant point from the pipe center line in a portion corresponding to the left side of the U-shaped cross section, 

wherein a portion of the pipe cross section corresponding to the first right curved portion includes the right most distal point, and 
wherein a portion of the pipe cross section corresponding to the first left curved portion includes the left most distal point, as seen in figure 5c.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higai et al in view of Shirakami et al (US 2015/0097350).
In reference to claims 13-14, Higai et al discloses the invention substantially as claimed except for wherein the plate member has a tensile strength of equal to or greater than 780MPa. 
Higai et al further discloses the pipe is used as structural parts of an automobile [see lines 3-6 paragraph 0008]. Higai et al discloses the invention substantially as claimed except for wherein the plate member has a tensile strength greater than or equal to 780MPa. 
However, Shirakami et al teaches it is known in the art to manufacture structural parts of an automobile from a metal having a tensile strength of 780MPa or more [see paragraph 0095] for the purpose of providing a structural part that can withstand the loads and stresses.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal plate of Higai et al to have a tensile strength of . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725